                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

UNITED STATES OF AMERICA,

                              Plaintiff,             :      Case No. 2:14-cr-066
                                                            Also Case No. 2:19-cv-3799

                                                            Chief Judge Algenon L. Marbley
       -   vs   -                                           Magistrate Judge Michael R. Merz

JAMES F. DRUGGAN, JR.,

                              Defendant.             :



                      REPORT AND RECOMMENDATIONS


       This case is pending on Defendant’s Motion to Vacate under 28 U.S.C. § 2255 (ECF No.

30). On the Chief Magistrate Judge Elizabeth A. Preston Deavers’ Order (ECF No. 31), the United

states has filed an Answer (ECF No. 33) and Defendant has replied to the Answer (ECF No. 34).

The Magistrate Judge reference of the case has recently been transferred to the undersigned to help

balance the Magistrate Judge workload in the District.



Litigation History



       Defendant was charged by Information on April 10, 2014, with knowingly distributing

visual depictions of minors engaged in sexually explicit conduct in violation of 18 U.S.C. §

2252(a)(2) (ECF No. 1). On the same day he entered into a Plea Agreement with the United States


                                                1
of America to plead guilty to that charge (ECF No. 3). On December 19, 2014, Defendant was

sentenced to ten years imprisonment followed by ten years of supervised release (Judgment, ECF

No. 25). He took no appeal and only a Final Order of Forfeiture (ECF No. 28) was filed between

judgment and the filing of the instant Motion.



                                           Analysis



        Defendant asserts he is entitled to relief from his sentence by the decision of the United

States Supreme Court in United States v. Haymond (Motion, ECF No. 30, PageID 160, citing 139

S.Ct. 2369 (2019)). In that case, a plurality of the Supreme Court decided that imposing the five-

year mandatory term of imprisonment required by 18 U.S.C. § 3583(k) on someone who violates

his supervised release by committing a child pornography offense was an unconstitutional

deprivation of that defendant’s right to trial by jury. Haymond, 139 S.Ct. at 2384. Justice

Gorsuch’s opinion did not command a majority. However, “when a fragmented [Supreme] Court

decides a case and no single rationale explaining the result enjoys the assent of five Justices, ’the

holding of the Court may be viewed as that position taken by those Members who concurred in

the judgments on the narrowest grounds....’” Marks v. United States, 430 U.S. 188, 193 (1977),

quoting Gregg v. Georgia, 428 U.S. 153, 169, n.15 (1976) (opinion of Stewart, Powell, and

Stevens, JJ.). Justice Breyer indicated his “agree[ment] with the plurality that this specific

provision of the supervised-release statute, § 3583(k), is unconstitutional.” Haymond, 139 S.Ct.

at 2386 (Breyer, J., concurring in the judgment). Thus, the Magistrate Judge assumes the

plurality’s rationale is controlling.




                                                 2
       The Government opposes Defendant’s Motion on grounds it is barred by the one-year

statute of limitations for 28 U.S.C. § 2255 Motions and that Haymond is not applicable to cases

on collateral review because it is not retroactive under the Supreme Court’s jurisprudence

governing such questions (Memo. in Opp., ECF No. 33, PageID 176-81). For reasons set forth

below, the Court need not reach either of these defenses.

       The Magistrate Judge concludes Druggan is not entitled to relief under Haymond because

he is not yet threatened with the consequence of a supervised release violation of the type made

unconstitutional by Haymond. As both parties recognize, Defendant is still serving his original

imprisonment sentence of ten years. Only when that portion of his sentence is completed will he

be released on supervised release. Only when he is actually on supervised release would it be

possible for him to violate the conditions of that release by committing any of the felonies listed

in 18 U.S.C. § 3583(k). In essence, Defendant is asking this Court for an injunction against

imposing a new sentence for supervised release violation which would violate Haymond.

       United States District Courts sitting as equity courts do not enjoin possible future conduct

that is not imminently threatened. “A plaintiff seeking a preliminary injunction must establish that

he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

       Defendant is not threatened with any imminent government action made unconstitutional

by Haymond. No threat of supervised release revocation has been made here at all beyond the

threat implicit in the revocation statute and that for a violation of supervised release conditions

which has not yet occurred and may never occur.




                                                 3
       Moreover, a Motion to Vacate under 28 U.S.C. § 2255 is not the proper vehicle for seeking

injunctive relief against future government action. Rather, it is in the nature of a backward-looking

remedy for a presently-unconstitutional deprivation of liberty such as the parallel habeas corpus

relief available for unconstitutional state convictions under 28 U.S.C. § 2254. Defendant does not

cogently claim his present incarceration is unconstitutional, but only that a particular kind of future

custody would be.



Conclusion



       It is therefore respectfully recommended that the Motion to Vacate be denied without

prejudice to a renewed motion if, in the future, Defendant is sentenced in violation of Haymond.

Because reasonable jurists would not disagree with this conclusion, it is also recommended that

Petitioner be denied a certificate of appealability and that the Court certify to the Sixth Circuit that

any appeal would be objectively frivolous and should not be permitted to proceed in forma

pauperis.



February 5, 2020.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be

                                                   4
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                5
